PER CURIAM.
Viewed in the required light most favorable to appellees as the jury verdict winners, the record demonstrates as a matter of law that there was no justification for Officer Hoffman’s intentional shooting of the decedent. Sections 776.012, 776.05, 933.15, Fla.Stat. (1985). See also Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985). Accordingly, the judgment below is reversed and the cause remanded for entry of judgment on liability for the plaintiffs and a new trial on damages.
DOWNEY and LETTS, JJ., and SCHWARTZ, ALAN R„ Associate Judge, concur.